

Exhibit 10.4


TERMINATION OF NONCOMPETITION AGREEMENT


This TERMINATION OF NONCOMPETITION AGREEMENT (this “Termination Agreement”) is
entered into as of February 26, 2018 (“Effective Date”) between MARRIOTT
INTERNATIONAL, INC., a Delaware corporation (“Marriott International” and,
together with its affiliates, “Marriott”) and MARRIOTT VACATIONS WORLDWIDE
CORPORATION, a Delaware corporation (“MVWC” and, together with its affiliates,
“MVW”).


RECITALS
A.    In connection with the spin-off of MVW from Marriott that was completed on
November 21, 2011 (the “Spin-Off”), Marriott and MVW entered into several
agreements (the “Agreements”) governing the terms of the Spin-Off and the
relationship between Marriott and MVW thereafter, including, but not limited to
(i) a License, Services, and Development Agreement (the “Marriott License
Agreement”), dated November 17, 2011, by and among Marriott International,
Marriott Worldwide Corporation and MVWC, (ii) a License, Services, and
Development Agreement (the “Ritz-Carlton License Agreement”; together with the
Marriott License Agreement, the “License Agreements”), dated November 17, 2011,
by and among The Ritz-Carlton Hotel Company, L.L.C. and MVWC, and (iii) a
Noncompetition Agreement (the “Noncompetition Agreement”), signed on November
17, 2011 and effective as of November 21, 2011, between Marriott International
and MVWC.


B.    In 2016, Marriott acquired the business of Starwood Hotels and Resorts,
which has a brand loyalty program known as the Starwood Preferred Guest (“SPG”)
program.


C.    Marriott desires to combine the SPG program with its Marriott Rewards
program to create a single loyalty program (the “Combined Loyalty Program”) and
to integrate its websites, reservations systems, call centers, and other
programs, systems and platforms with those utilized by Starwood Hotels and
Resorts.


D.    In order facilitate such integration and otherwise modify existing
contractual arrangements between Marriott and MVW, Marriott and MVW are entering
into amendments to certain of the Agreements on the Effective Date.


E.    Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Marriott License Agreement.


AGREEMENT


In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:


1.Termination of Noncompetition Agreement.  Notwithstanding the terms of the
Noncompetition Agreement, the License Agreements or any other agreement among
the parties hereto, the Noncompetition Agreement is hereby terminated and
cancelled in its entirety with effect from and after the Effective Date. Each
party hereby waives and releases all rights, obligations, claims and demands of
any kind whatsoever that such party ever had, now has or may have hereafter,
under the Noncompetition Agreement.




1



--------------------------------------------------------------------------------




2.Miscellaneous. Article V (Cooperation; Dispute Resolution) and Article VI
(Miscellaneous) of the Noncompetition Agreement are hereby incorporated herein
by reference as if fully stated herein.
[The remainder of this page is intentionally left blank.]






2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed by their duly authorized representatives.




MARRIOTT INTERNATIONAL, INC.




By:
/s/ Timothy Grisius

Name: Timothy Grisius
Title: Global Real Estate Officer




MARRIOTT VACATIONS WORLDWIDE CORPORATION






By:
/s/ Stephen P. Weisz

Name: Stephen P. Weisz
Title: President and Chief Executive Officer


[Signature Page to Termination Agreement]

